Citation Nr: 0707748	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-07 154	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD) currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to June 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim for an increased rating 
for GERD.  In a September 2004 rating action, the RO denied a 
claim of entitlement to service connection for asthma.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a travel Board hearing in October 2006.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Asthma was first demonstrated many years after service, 
and no competent evidence has been submitted showing that the 
asthma is related to the veteran's period of service.  

2.  A hiatal hernia with gastritis is manifested by 
occasional acid reflux, with dysphagia to solids, some 
pyrosis, epigastric and associated substernal pain; but 
without symptoms productive of a considerable or severe 
impairment of health. 




CONCLUSIONS OF LAW

1.  Asthma was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 

2.  A disability rating in excess of 10 percent for hiatal 
hernia is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claims for an increased rating 
and service connection for asthma were received in October 
2002 and June 2004, respectively.  In correspondence dated in 
December 2002 and July 2004, he was notified of the 
provisions of the VCAA as they pertain to the issues on 
appeal.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran identified treatment records which 
the RO obtained.  He has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in March 2006.  As indicated above, there has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including bronchiectasis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2006). 
Factual Background and Analysis

The veteran contends he is entitled to service connection for 
asthma.  The Board has considered his contentions, but finds 
however, that the preponderance of the evidence is against 
the claim.  

In the present appeal, the Board initially notes that there 
is no evidence that the veteran's asthma manifested during 
service or for several years thereafter.  Service medical 
records are silent for symptoms suggestive of asthma or for a 
diagnosis of asthma.  A series of chest x-rays taken between 
December 1964 and May 1968 were negative for evidence of 
asthma.  A May 1968 entry does show a complaint of a runny 
nose and sore throat.  Swollen tonsils were observed.  
However, asthma was not diagnosed.  The separation physical 
examination revealed that the lungs were normal, and a chest 
X-ray film was negative.

During a March 1973 VA examination, for the veteran's 
complaints of a cold and throat trouble, examination of the 
respiratory system found it to be normal.  

The Board observes further that post-service treatment 
records reflect a diagnosis and treatment for asthma 
beginning in April 2000, over 30 years after service.  
Moreover, these particular records reflect a diagnosis of 
asthma secondary to the veteran's complaints of wheezing, 
chest tightness, and respiratory distress- symptoms which the 
Board observes were not noted to be present in service.  
These manifestations are too remote in time from service to 
relate to service absent competent (medical) evidence to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).  In 
this regard, none of the post-service medical treatment 
records contain evidence or opinions which indicate that the 
current asthma disability is etiologically linked to service.  

The veteran presented testimony at a RO hearing in October 
2006, regarding the onset of and the current severity of his 
asthma.  He testified that he first experienced asthma 
symptoms and an asthma attack towards the end of his tour of 
duty, but that asthma was not specifically diagnosed.  He 
stated that he did not receive any inhalation therapy 
treatment in service other than what he recalled to be a dose 
of penicillin and some unidentified pills.  He denied having 
been placed on a physical profile for shortness of breath or 
difficulty running.  He stated shortness of breath did not 
manifest until the 1980's.  The veteran testified that he 
began smoking after leaving the military and smoked at least 
one pack of cigarettes per day for 15 years.  

Despite the veteran's contentions, the Board points out that 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A review of 
the claims file reveals no evidence, other than the testimony 
and contentions of the veteran and his wife, which would tend 
to establish that his current asthma is related to active 
military service.  Although the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board does not doubt the sincerity of the veteran's 
belief that he incurred asthma due to military service.  
However, he is not a medical expert, and is not qualified to 
express an opinion regarding the medical causation or 
etiology of his asthma.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for asthma have 
not been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).

Increased Rating - Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

734
6
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 
percent evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (2006)

Factual Background and Analysis

The veteran contends he is entitled to an increased rating 
for a service-connected disability of hiatal hernia with 
gastritis. 

The evidence submitted in support of this claim includes both 
private medical records and VA treatment records dated from 
August 1998 to October 2004.  The private records appear to 
indicate that the veteran stopped receiving private care for 
the hiatal hernia and gastritis in 1999.  Thereafter, 
treatment was through VA.  VA records reflect that the 
veteran's gastroesophageal reflux disease (GERD) was 
primarily stable secondary to prescribed medications.  The 
veteran did have occasional complaints of acid reflux and 
increased GERD symptoms, but usually just with spicy foods.  
The outpatient records also show the veteran denied symptoms 
of melena; and no material weight loss or pyrosis is noted.

During a VA examination in March 2003, the veteran reported 
that since being on medication he rarely, if at all, ever had 
dysphagia with solid foods, and none with liquids.  He denied 
vomiting, nausea, pyrosis, epigastric or other pain, 
including associated substernal arm pain, melena and 
hematemesis.  He did report occasional reflux however.  Upon 
examination, he was obese and anemic.  An upper 
gastrointestinal series tests showed the veteran had some 
degree of gastritis although GERD and hiatal hernias were not 
present at the time.  However, the report of a previous 
esophagram revealed the presence of a Schatzki's ring, which 
was not present at the time of this examination.  The final 
diagnosis was gastritis, without hiatal hernia or Schatzki's 
found.

During a VA examination in May 2004, the veteran reported 
occasional mild dysphagia with solid foods, but not to the 
point of regurgitation.  He did not have a problem with 
liquids.  The veteran indicated he had pyrosis, epigastric 
and associated substernal pain about once every few weeks, 
related to certain foods.  He admitted to regurgitation every 
two to three weeks.  Upon examination, the veteran was not in 
apparent distress and anemia was not present.  The examiner 
indicated the veteran was obese, but otherwise had a normal 
nutritional status.  The diagnosis was GERD, treated and 
stable.

The veteran and his wife presented testimony at a Board 
hearing in October 2006. They testified that the veteran 
experienced some dysphagia on occasion, as well as acid 
reflux when lying in bed at night and after meals, despite 
being on GERD medication.  The veteran denied symptoms of 
pyrosis or substernal arm pain, heartburn, or melena.  

The veteran is service-connected for hiatal hernia with 
gastritis and is currently evaluated as 10 percent disabling.  
Although recent evidence shows the veteran's disability may 
be more aptly characterized gastroesophageal reflux disease 
(GERD), the schedular criteria under which he is currently 
rated are still applicable.  GERD may be rated by analogy 
under the criteria set forth in 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2006) for hiatal hernia.  The rating criteria for 
this diagnostic code are set forth above.

Based upon the evidence of record, the Board finds that the 
present level of the veteran's service-connected disability 
does not meet the criteria necessary for the next highest 
evaluation, which is 30 percent.  See Francisco, 7 Vet. App. 
55 (1994).  As shown, a 30 percent disability rating requires 
symptoms of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

The Board notes that recent medical treatment records reveal 
the veteran's service-connected hiatal hernia with gastritis 
is manifested by occasional acid reflux, with dysphagia to 
solids, some regurgitation, and pyrosis, epigastric and 
associated substernal pain about once every few weeks, 
related to certain foods.  However, none of these reported 
symptoms are noted to be productive of a considerable or 
severe impairment of health, during recent VA examinations.  
In addition, and even more recently, the veteran has 
testified that his disability manifested only with some 
dysphagia on occasion and acid reflux when lying in bed at 
night and after meals despite being on GERD medication.  He 
denied symptoms of pyrosis or substernal arm pain, heartburn, 
or melena.

Thus, based on the above findings, the Board finds that the 
criteria for a higher evaluation under Diagnostic Code 7346 
have not been met.  The veteran does not have persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain productive of considerable impairment of health.  
Rather, the Board finds that his symptoms are more closely 
reflected by the criteria for a 10 percent disability rating.  
It is noted that the veteran has at least two of the 
aforementioned symptoms which are of a lesser severity than 
persistent, namely dysphagia and some regurgitation.  
However, none of his symptoms of epigastric distress appear 
to cause a considerable impairment of health, based on the VA 
examiners' reports and outpatient treatment records.

Thus, an increased disability rating in excess of 10 percent 
is not warranted.  The Board also has considered the 
applicability of other relevant Diagnostic Codes but find 
none available which would provide for a higher rating based 
on the facts of this case.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

There also is no probative evidence of any unusual or 
exceptional circumstances related to this service-connected 
disorder that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Referral to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.


ORDER

Service connection for asthma is denied.

An increased evaluation for hiatal hernia with gastritis, 
currently evaluated as 10 percent disabling, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


